United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3611
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Jade Daniel Joseph Monahan

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                            Submitted: March 30, 2022
                               Filed: April 4, 2022
                                  [Unpublished]
                                 ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Jade Monahan appeals the sentence the district court1 imposed after he was
found guilty by a jury of committing a child pornography offense. He argues that the

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
court imposed a substantively unreasonable sentence after giving insufficient weight
to mitigating factors such as his addictions to alcohol and Adderall, his offense
conduct being limited to receipt, and his relatively minor criminal history.

      Upon careful review, we conclude that Monahan’s sentence was not
substantively unreasonable, as there is no indication that the district court overlooked
a relevant factor, gave significant weight to an improper or irrelevant factor, or
committed a clear error of judgment in weighing the relevant factors. See United
States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (court of appeals reviews
reasonableness of sentence for abuse of discretion); United States v. Pickar, 666 F.3d
1167, 1169 (8th Cir. 2012) (district court abuses its discretion when it fails to
consider relevant factor that should have received significant weight, gives significant
weight to improper or irrelevant factor, or considers only appropriate factors but
commits clear error of judgment in weighing those factors); see also United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (sentence that falls within Guidelines
range is presumed to be reasonable). The court made an individualized assessment
based on the facts presented in its consideration of the 18 U.S.C. § 3553(a) factors.
See United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (where district court
makes individualized assessment of § 3553(a) factors based on facts presented,
sentence is not unreasonable).

      Accordingly, we affirm.
                     ______________________________




                                          -2-